Citation Nr: 1608162
Decision Date: 03/01/16	Archive Date: 04/25/16

DOCKET NO. 08-14 376    DATE  MAR 01 2016


On appeal from the Department of Veterans Affairs Regional Office in Montgomery, Alabama 


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent prior to January 30, 2012, and 40 percent thereafter for spondylosis of the lumbar spine. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION 

Appellant represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD 

Kristi L. Gunn, Counsel 


INTRODUCTION 

The Veteran served on active duty from July 1981 to July 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). The case has since been transferred to the jurisdiction of the Montgomery, Alabama, RO. 

In a July 2015 rating decision, the RO increased the Veteran's rating for his service-connected back disability to 40 percent disabling, effective January 30, 2012. Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

In November 2011, the Board remanded the increased rating claim for the Veteran's service-connected back disability and also found that a claim for a TDIU had been raised by the record. The Board added that issue to the record and remanded the issue to the agency of original jurisdiction (AOJ) for development, which has been accomplished. The case has been returned to the Board for further appellate review. 

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDINGS OF FACT

1. Prior to January 30, 2012, the Veteran's service-connected spondylosis of the lumbar spine is manifested by subjective complaints of pain, but objectively, no evidence of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

2. As of January 30, 2012, the Veteran's service-connected spondylosis of the lumbar spine is manifested by subjective complaints of pain, but objectively, no evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

3. Prior to January 30, 2012, the Veteran did not meet the schedular requirements for a TDIU, but his service-connected disabilities did not preclude him from obtaining and retaining substantially gainful employment, and referral for extraschedular consideration is not warranted. 

4. As of January 30, 2012, the Veteran meets the schedular requirements for a TDIU, but his service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment. 


CONCLUSIONS OF LAW 

1. Prior to January 30, 2012, the criteria for an increased rating in excess of 20 percent for spondylosis of the lumbar spine are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Codes (DCs) 5242, 5239 (2015). 

2. As of January 30, 2012, the criteria for an increased rating in excess of 40 percent for spondylosis of the lumbar spine are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Codes (DC) 5242, 5239 (2015). 

3. The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 


VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act (VCAA) and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the obligation of VA to assist a claimant in obtaining this evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

With regard to the Veteran's increased rating claim for his service-connected back disability, the September 2006 letter from the RO advised the Veteran of the evidence necessary to establish a claim of entitlement to an increased rating. Although the September 2006 letter did not advise him of the diagnostic codes used to rate the disability, pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); the U.S. Court of Appeals for Veteran's Claims (Court) subsequently held that VCAA notice in a claim for increased rating need not be "veteran specific" and need not include reference to impact on daily life or rating criteria. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009). VA also informed the Veteran evidence necessary to substantiate the claim for a TDIU by specifying the criteria needed for the benefit in a December 2011 letter. The letter also advised him as to how disability ratings and effective dates are assigned. For these reasons, VA has satisfied its duty to notify. 

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). The RO obtained his service treatment records(STRs),VA outpatient treatment records, and arranged for VA compensation examinations in February 2007and January 2012, to assess the severity of his service-connected back disability and to determine whether his service-connected disabilities render him unemployable. 

The RO substantially complied with the Board's November 2011 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The RO provided VCAA notice for the TDIU claim, obtained additional VA outpatient treatment records, and afforded the Veteran a new examination to determine the current severity of his service-connected back disability and to determine whether his service-connected disabilities render him unemployable. The RO has substantially complied with the Board's instructions. In summary, the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2014). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. §3.103(2015). 


The Merits of the Increased Rating Claim 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. §4.10. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The Veteran filed an increased rating claim in August 2006. The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1. However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). That is to say, the Board must consider whether there have been times when his service-connected lumbar spine disability has been more severe than at others, and rate it accordingly. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that his service-connected lumbar spine disability is more severe than is contemplated by the currently-assigned rating, and asserts that a higher rating is warranted. 

The Veteran's service-connected lumbar spine disability is currently evaluated under 38 C.F.R. § 4.71a, DCs 5242-5239. All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine. Degenerative arthritis of the spine and spondylolisthesis or segmental instability are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243), whichever method results in the higher evaluation. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. The criteria for a 30 percent rating pertain only to the cervical spine and are therefore not applicable in this case. A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a. 

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243 (2015). An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note (1) (2015). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995). Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45 (2015). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 


Prior to January 30, 2012 

In February 2007, the Veteran was afforded a VA examination for his service-connected lumbar spine disability. He reported having continuous moderate pain and rated the pain between an 8 and 9 out of 10 in terms of severity. He described the pain as an achy pain with stiffness and weakness. He denied having any radiation or having been incapacitated in the last 12 months by his lumbar spine disability. He admitted to having flare-ups every other day and stated that during flare-ups, the pain becomes severe and often lasts all day. He admitted that long standing or walking often causes flare-ups, and they are alleviated by strength training. The Veteran reported having additional limitation of motion and weakness during flare-ups approximately 75 percent of time. 

Upon physical examination of the lumbar spine, the examiner found no evidence of any erythema, edema, or deformity of the spine. There was noted tenderness of the low back area on palpation. Range of motion testing reflected forward flexion to 60 degrees with limitation due to severe pain, extension to 30 degrees with limitation due to moderate pain, left lateral flexion to 30 degrees with limitation due to moderate pain, right lateral flexion to 20 degrees with limitation due to severe pain, right lateral rotation to 30 degrees with limitation due to severe pain, and left lateral rotation to 30 degrees with limitation due to moderate pain. There were no additional degrees lost due to pain, fatigue, or lack of endurance following repetitive use. Muscle strength testing and deep tendon reflexes were normal. There was no muscle atrophy present. X-ray testing suggested degenerative spondylosis, and the examiner diagnosed the Veteran with degenerative spondylosis of the lumbar spine with limited range of motion and pain. 

VA outpatient treatment records reflect continuing complaints and treatment for the Veteran's lumbar spine disability. However, no range of motion testing was conducted at the outpatient visits. A VA outpatient computerized tomography (CT) scan of the lumbar spine conducted in April 2009 showed no evidence of disc herniations or stenosis, but evidence of diffused degenerative joint disease at LI through SI, along with narrowing at L5-S1 with degenerative disc disease. 

Applying the facts in this case to the criteria set forth above, the criteria for a disability rating in excess of 20 percent, prior to January 30, 2012, has not been met. As previously stated, in order to warrant the next-higher 40 percent rating under the General Rating Formula, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine. Such has not been shown in this case. At the February 2007 VA examination, the Veteran demonstrated forward flexion to 60degrees. Therefore, a rating in excess of20 percent, prior to January 30, 2012, for the Veteran's service-connected lumbar spine disability under the General Rating Formula is not warranted. 

A higher rating is also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. At no time has the Veteran experienced an incapacitating episode associated with his service-connected lumbar spine disability. More importantly, there is no evidence of the Veteran being diagnosed with IVDS. A rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability is not warranted based on the frequency of physician prescribed incapacitating episodes as contemplated by DC 5243. 

The General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code. See 38 C.F.R. §4.71a, General Rating Formula, Note (1). The February 2007 examiner did not mention any neurologic abnormalities or findings related to the service-connected lumbar spine disability. Specifically, the examiner noted that muscle strength testing was normal, and deep tendon reflexes were normal. Thus, the medical evidence of record does not show associated objective neurologic abnormalities of bowel or bladder impairment so that a separate neurological disability rating, as it applies to his service-connected lumbar spine disability is warranted.

The Board has considered whether an additional rating is available based on degenerative arthritis of the spine under DC 5003; however, such is not warranted in this case. An April 2009 CT scan showed evidence of degenerative joint disease of the lumbar spine; however, the Veteran is currently receiving the maximum rating possible under 38 C.F.R. §4.71a, DC 5003. As such, DC 5003 would not assist the Veteran in obtaining a higher disability rating. See 38 C.F.R. §4.71a, DC 5003. 

The Board has also considered whether a higher rating is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). Based upon the results from the February 2007 examination, the examiner determined that there were no additional degrees lost due to pain, fatigue, or lack of endurance following repetitive use. Although the evidence does show that the Veteran experiences painful motion; it does not result in a higher rating unless it actually results in additional functional loss. See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7. 

The Veteran has submitted no evidence showing that his lumbar spine disability has markedly interfered with his employment status beyond that interference contemplated by the assigned rating and there is also no indication that this service-connected lumbar spine disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal. Rather, all symptoms described above have been fully contemplated by the criteria of DCs 5242 and 5239, taking into account 38 C.F.R. §§ 4.40 and 4.45 as well. A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extraschedular evaluations in "exceptional" cases is not appropriate. See Thun v. Peake, 22 Vet. App. 11 (2008). 

The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his service-connected lumbar spine disability has worsened. However, the objective clinical findings do not support his assertions for the reasons stated above. The preponderance of the evidence is against the Veteran's claim and an increased rating in excess of 20 percent for spondylosis of the lumbar spine, prior to January 30, 2012, must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


As of January 30, 2012 

In January 2012, the Veteran was afforded his second VA examination for his service-connected lumbar spine disability. The Veteran reported constant pain with increased pain after prolonged standing. He explained that the pain decreases with traction and stretching. The Veteran stated that the pain is localized to the lower back with periodic pain radiating upward to his mid-back. He rated the pain on average at a 3 out of 10 with it being upwards to an 8 and 9 out of 10 with sharp pain. He denied having any flare-ups associated with his service-connected lumbar spine disability. The Veteran reported missing less than two weeks of work due to his back disability within the last 12 months. 

Physical examination testing of the lumbar spine revealed mild tenderness over L3 to L5 bilateral paraspinals and no signs of IVDS. The examiner also noted guarding and/or muscle spasms present but not resulting in an abnormal gait or spinal contour. Range of motion testing reflected forward flexion to 30 degrees with painful motion at 25 degrees, extension to 10 degrees with painful motion at 10 degrees, right lateral flexion to 20 degrees with painful motion at 10 degrees, left lateral flexion to 10 degrees with painful motion at5 degrees, right lateral rotation to 20 degrees with no objective evidence of painful motion, and left lateral rotation to 20 degrees with no objective evidence of painful motion. After repetitive-use testing with three repetitions, post-test flexion wasto40 degrees, post-test extension was to 10 degrees, post-test right lateral flexion was to 20 degrees, post-test left lateral flexion was to 10 degrees, post-test right lateral rotation was to 20 degrees, and post-test left lateral rotation was to 20 degrees. The examiner noted that there was no additional limitation in range of motion of the lumbar spine following repetitive-use testing, but the presence of functional loss/and or functional impairment. The examiner stated that the contributing factors were less movement than normal and pain on movement. Muscle strength testing of the right hip flexion, bilateral knee extension, bilateral ankle plantar flexion, bilateral ankle dorsiflexion, and bilateral great toe extension were 5/5, or normal strength. The left hip flexion was 4/5, or active movement against some resistance. There was no sign of muscle atrophy, and deep tendon reflexes for the ankles were 2+, or normal. The knees were 1+, or hypoactive. Sensation to light touch testing was normal for the bilateral upper anterior thigh (L2), bilateral thigh/knee (L3/4), bilateral lower leg/ankle (L4/L5/S1), and bilateral foot/toes (L5). Straight leg raising test was negative bilaterally, and there were no signs or symptoms due to radiculopathy or any neurologic abnormalities related to his service-connected lumbar spine disability. X-ray testing of the lumbar spine reflected arthritis and multilevel degenerative disc disease, L1/L2 to L5/S1. He was diagnosed with chronic lumbar spine degenerative disease. 

VA outpatient treatment records reflect continuing complaints and treatment for the Veteran's lumbar spine disability. However, no range of motion testing was conducted at the outpatient visits. 

Applying the facts in this case to the criteria set forth above, the criteria for a disability rating in excess of 40 percent from January 30, 2012, has not been met. As previously stated, in order to warrant the next-higher50 percent rating under the General Rating Formula, the Veteran must demonstrate unfavorable ankylosis of the entire thoracolumbar spine. Such has not been shown in this case as there is no evidence showing that his lumbar spine is ankylosed. At the January 2012 examination, the Veteran demonstrated movement in all planes of excursion. Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint. Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure"); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999). See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. Therefore, a rating in excess of 40 percent, as of January 30, 2012, for the Veteran's service-connected lumbar spine disability under the General Rating Formula is not warranted. 

A higher rating is also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. At no time has the Veteran experienced an incapacitating episode associated with his service-connected lumbar spine disability. More importantly, there is no evidence of the Veteran being diagnosed with IVDS. Specifically, the January 2012 examiner noted that the Veteran did not have IVDS of the lumbar spine. A rating in excess of 40 percent, as of January 30, 2012, for the Veteran's service-connected lumbar spine disability is not warranted based on the frequency of physician prescribed incapacitating episodes as contemplated by DC 5243. 

The General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula, Note (1). The January 2012 examiner did not mention any neurologic abnormalities or findings related to the service-connected lumbar spine disability. Specifically, the January 2012 examiner concluded that there were no neurologic abnormalities or findings related to the service-connected lumbar spine disability. Thus, the medical evidence of record does not show associated objective neurologic abnormalities of bowel or bladder impairment so that a separate neurological disability rating, as it applies to his service-connected lumbar spine disability is warranted. 

The Board has considered whether an additional rating is available based on degenerative arthritis of the spine under DC 5003; however, such is not warranted in this case. Although the January 2012 examiner found evidence that the Veteran suffers from degenerative joint disease of the lumbar spine, he is currently receiving more than the maximum rating possible under DC 5003. As such, DC 5003 would not assist the Veteran in obtaining a higher disability rating. See 38 C.F.R. § 4.71a, DC 5003. 

The Board has also considered whether a higher rating is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The January 2012 examiner noted that the Veteran had functional loss and/or functional impairment of the lumbar spine with contributing factors of less movement than normal and pain on movement. However, as noted above, upon repetitive-use testing, there was no additional loss in range of motion. Although the evidence does show that the Veteran experiences painful motion and less movement than normal; it does not result in a higher rating unless it actually results in additional functional loss. See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7. 

The Veteran has submitted no evidence showing that his lumbar spine disability has markedly interfered with his employment status beyond that interference contemplated by the assigned rating and there is also no indication that the service-connected back disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal. Rather, all symptoms described above have been fully contemplated by the criteria of DCs 5242 and 5239, taking into account 38 C.F.R. §§ 4.40 and 4.45 as well. A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extraschedular evaluations in "exceptional" cases is not appropriate. See Thun v. Peake, 22 Vet. App. 11 (2008). 

The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his service-connected lumbar spine disability has worsened. The preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 40 percent, as of January 30, 2012, and the appeal is denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


The Merits of the TDIU Claim 

The Veteran contends that he is entitled to a TDIU since his service-connected disabilities render him unemployable. 

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015). In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

If there is only one service-connected disability, it must be ratable at 60 percent or more. If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more. A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service­connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

Prior to January 30, 2012, the Veteran was service-connected for the following disabilities: spondylosis of the lumbar spine, rated as 20 percent disabling; right knee chondromalacia patella, rated as 10 percent disabling; left knee chondromalacia patella, rated as 10 percent disabling; left knee degenerative osteoarthritis, rated as 10 percent disabling; right knee degenerative osteoarthritis, rated as 10 percent disabling; scar on the face due to removal of skin cancer, rated as 0 percent disabling; excision due to cyst on the right eyelid, rated as 0 percent disabling; and migraine headaches, rated as 0 percent disabling. His combined rating was 50 percent. As such, prior to January 30,2012, the schedular threshold requirements for establishing entitlement to a TDIU are not met as the Veteran does not have at least one disability ratable at 40 percent or more, and there is no sufficient additional service-connected disability to bring the combined rating to 70 percent or more. As such, 38 C.F.R. § 4.16(a) is not for application prior to January 30, 2012. 

Nevertheless, rating boards should submit to the Director, Compensation and Pension Services, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). See 38 C.F.R. § 4.16(b). 

In this case, however, the Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 4.16(b) is in order. As discussed more fully below, the most probative and credible evidence in this case fails to show that the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment any time during the appeal period. Id. In fact, at a February 2007 VA examination, the Veteran admitted to working as a truck driver. Although the Veteran reported to being unemployed and looking work at a May 2008 VA outpatient treatment visit, he admitted to having a less strenuous job at a June 2008 VA examination. The Board finds that referral for consideration of a total rating based on unemployability due to service-connected disability is not warranted. 

As of January 30, 2012, the Veteran is service-connected for the following disabilities: spondylosis of the lumbar spine, rated as 40 percent disabling; right knee chondromalacia patella, rated as 10 percent disabling; left knee chondromalacia patella, rated as 10 percent disabling; left knee degenerative osteoarthritis, rated as 10 percent disabling; right knee degenerative osteoarthritis, rated as 10 percent disabling; scar on the face due to removal of skin cancer, rated as 0 percent disabling; excision due to cyst on the right eyelid, rated as 0 percent disabling; and migraine headaches, rated as 10 percent disabling. His combined rating is 70 percent. Therefore, the Veteran's service-connected disabilities meet the rating percentage threshold for a TDIU beginning February 1, 2012. 38 C.F.R. § 4.16(a). 

Remaining for resolution is the question of whether there is probative evidence of his unemployability on account of his service-connected disabilities. See Hodges v. Brown, 5 Vet. App. 375 (1993) and Blackburn v. Brown, 4 Vet. App. 395 (1993) (indicating VA must assess whether there are circumstances, apart from any non­service-connected conditions and advancing age, which would justify a TDIU). 

As the U.S. Court of Appeals for Veterans Claims (Court) explained in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the schedular rating assigned for a disability is, itself, recognition that industrial capabilities are impaired as a consequence of the disability. The mere fact that a Veteran is unemployed, underemployed, or has difficulty obtaining employment is not enough. Id. Rather, the question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment. Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1. 

The resolution of this appeal ultimately turns on whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment. 


While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides." Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment." In this context, the Court noted the following standard announced by the U.S. Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), which stated that it is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment. The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility. See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

In January 2012, the Veteran underwent several VA examinations to determine the impact of his service-connected disabilities on his employability. The examiner concluded that the Veteran's service-connected headaches and facial scars as residual of excision of BCC do not render him unemployable. Turning to the Veteran's service-connected back disability, the Veteran reported missing less than two weeks of work due to his back disability in the last 12months. He explained that he will request assistance if moving rolling stands to push the stands around. The examiner concluded that the Veteran is employable with the service-connected back disability if accommodated with moderate work, and he avoids lifting more than 40 pounds, repetitive forward bending or trunk twisting, and changing standing and resting positions as needed. Similarly with regard to the Veteran's service-connected bilateral knee disabilities, the examiner opined that the Veteran is employable regarding the bilateral knee disabilities if accommodated with moderate work, and avoiding squatting, kneeling, and frequent climbing. 

At a September 2012 VA social work comprehensive assessment, the Veteran reported working at an Army Fleet Support as a mechanic for over three years. 

The Board previously added the issue of entitlement to a TDIU to the rating issue on appeal because the file suggested the Veteran was unemployable, but there must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009). On review of the evidence above, the Board finds the Veteran is not shown to be unemployable. The Veteran himself has not asserted unemployability and has not responded to requests that he provide employment history that would enable VA to make a determination of unemployability. Instead, the issue rests on medical reports in which the Veteran on one occasion, informed a medical provider that he was unemployed, but more frequently and, significantly, most recently he reported to medical providers that he was currently employed. The Board concludes that unemployability is not shown. That is, the Veteran is not shown to be precluded from securing or following a substantially gainful occupation as a result of his service-connected disabilities. 

The Board acknowledges that the Veteran has a high degree of occupational impairment due to his service-connected disabilities, as implicit in his combined rating for service-connected disabilities of 70 percent from January 30, 2012. However, for a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment, and the question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. See 38 C.F.R. 4.16(a). Van Hoose v. Brown, 4 Vet. App. 361(1993). 

In sum, the Board has found the evidence of record does not show the Veteran to be unemployable. Accordingly, the threshold criterion for entitlement to a TDIU is not met and the claim must be denied. Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54. 


ORDER 

Prior to January 30, 2012, a rating in excess of 20 percent for spondylosis of the lumbar spine is denied. 

As of January 30, 2012, a rating in excess of 40 percent for spondylosis of the lumbar spine is denied. 

A TDIU is denied. 


Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals 



